November 29 2011

                IN THE SUPREME COURT OF THE STATE OF MONTA                            L4 )
                                        AF 07-0016



                                                                                          t;hLJj-
                                                                              H         NA
IN THE MATTER OF AMENDING RULE 6 OF
THE RULES OF APPELLATE PROCEDURE                                    ORDER




       In April 2011, this Court adopted new Montana Rules of Civil Procedure, with an
effective date of October 1, 2011. It has come to our attention that M. R. Civ. P. 23(f),
providing for appeals from an order permitting or refusing class certification or rejecting
a proposed class settlement, conflicts in part with the Montana Rules of Appellate
Procedure as to the time for filing a notice of appeal from an order permitting or refusing
class certification. In addition, M. R. Civ. P. 23(f) allows for appeal from an order
rejecting a proposed class settlement, which subject is not addressed in the Rules of
Appellate Procedure. We have addressed the first of these two issues in a separate order
amending M. R. Civ. P. 23(f), and we here address the second issue by amending
M. R. App. P. 6(3)(d).
       IT IS ORDERED that M. R. App. P. 6(3)(d) is amended to read as follows (new
language is underlined):
      (d) From an order permitting or refusing to permit an action to be
          maintained as a class action, or an order finally and definitively
          rejecting a proposed class action settlement;

      The Clerk is directed to provide copies of this Order to the Montana State Law
Library for posting on the Court's website, and to the State Bar of Montana. The Clerk is
further directed to provide copies of this Order and the attached Rules to Lee Heiman at
the Montana Legislative Services Division; the Office of the Appellate Defender; the
Office of the Attorney General; the Montana Trial Lawyers Association; the Montana



                                             1
Defense Trial Lawyers; the Chair of the Advisory Commission on Rules of Civil and
Appellate Procedure; and Thomson-Reuters.
      DATED this _____ day of November, 2011.



                                                   Chief Justice




                                                      Justices




                                            2